Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 18, 2019

                                          No. 04-19-00855-CR

                                  IN RE Destyn David FREDERICK

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On December 9, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s request for leave to file
his petition for writ of mandamus is DENIED AS MOOT.

        It is so ORDERED on December 18, 2019.



                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 11-09-00041-CRL, styled The State of Texas v. Destyn David Frederick,
pending in the 81st Judicial District Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.